Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONNECTOR STRUCTURE AND POWER STORAGE DEVICE

Examiner: Adam Arciero	SN: 16/326,066	Art Unit: 1727	February 10, 2021

The Application filed on February 15, 2019 has been received.  Claims 1-15 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakamadani (JP 04-129178 A; using machine translation as found in IDS dated February 21, 2019).
As to Claims 1 and 8, Hakamadani discloses a power storage device (external storage of a computer system) comprising, a connector structure configured to electrically connect a connector disposed on a panel 18a which an electric device 10, the connector structure comprises:
a first connector unit having a first connector 12 disposed on the panel and a first terminal 34 disposed on a side surface 11a of the electric device facing the panel, the first terminal is configured to be connected with the first connector (Fig. 1-3; summary of the invention); and
a second connector unit having a second connector 12 (lowermost engagement connector) disposed at a distance from the first connector on the panel and a second terminal 34 (lowermost connector) disposed at a distance from the first terminal on the side surface of the electric device, the second terminal is configured to connect with the second connector (Fig. 1-3).  
Hakamadani further discloses wherein the second connector unit has a locating pin 16 disposed on the panel and extending towards the side surface of said electric device longer than the second connector does and an insertion hole 16h formed on the side surface of said electric device for accepting the locating pin.  The first connector and first terminal and the second connector and second terminal are brought into a connectible state when the locating pin is inserted into the insertion hole (Fig. 1-3).
16 is tapered (Fig. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakamadani (JP 04-129178 A; using machine translation as found in IDS dated February 21, 2019) in view of Corfits et al. (US 4,853,830; a found in IDS dated February 21, 2019).
As to Claim 2, Hakamadani does not specifically disclose wherein there is a differing in floating amount between the first and second connectors.
However, Corfits et al. teaches of a connector assembly comprising a plurality of connectors 89,88 on a panel side and a plurality of connectors 79,80 on a device side re to be fitted such that the floating settings differ between the pair of connectors 89,79 and the pair of connectors 88,80 (Fig. 3).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the first and second connectors of Hakamadani to comprise the claimed floating relationship because Corfits et al. teaches that a system for guiding and connecting electrical connectors is provided (Abstract).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakamadani (JP 04-129178 A; using machine translation as found in IDS dated February 21, 2019).
As to Claim 7, Hakamadani does not specifically disclose the claimed shape of the insertion hole.  However, the courts have held that the claimed configuration of the insertion hole is a matter of design choice that a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed insertion hole was significant.  See MPEP 2144.04, IV, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the .

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya et al. (US 2015/0333303 A1; as found in IDS dated February 21, 2019) in view of Hakamadani (JP 04-129178 A; using machine translation as found in IDS dated February 21, 2019) and Yokoyama et al. (US 2015/0244035 A1).
As to Claim 9-11, Hachiya et al. teaches of a power storage assembly comprising: 
a plurality of battery modules 50 arranged in a rack;
a fan 64 to cool said modules;
a controller 70 to control said modules and said fan; and
a connector assembly comprising a panel 180 (Fig. 1-9).  Hachiya et al. does not specifically disclose the connector assembly of claim 1 or wherein electric cables connect the battery and fan to the panel.
However, Hakamadani discloses a power storage device (external storage of a computer system) comprising, a connector structure configured to electrically connect a connector disposed on a panel 18a which an electric device 10, the connector structure comprises:
a first connector unit having a first connector 12 disposed on the panel and a first terminal 34 disposed on a side surface 11a of the electric device facing the panel, the first terminal is configured to be connected with the first connector (Fig. 1-3; summary of the invention); and
12 (lowermost engagement connector) disposed at a distance from the first connector on the panel and a second terminal 34 (lowermost connector) disposed at a distance from the first terminal on the side surface of the electric device, the second terminal is configured to connect with the second connector (Fig. 1-3).  
Hakamadani further discloses wherein the second connector unit has a locating pin 16 disposed on the panel and extending towards the side surface of said electric device longer than the second connector does and an insertion hole 16h formed on the side surface of said electric device for accepting the locating pin.  The first connector and first terminal and the second connector and second terminal are brought into a connectible state when the locating pin is inserted into the insertion hole (Fig. 1-3).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the power storage device of Hachiya et al. to comprise the claimed connector assembly because Hakamadani teaches that a proper connection of a plurality of connectors can be ensured (Abstract).  
However, Yokoyama et al. teaches of a battery device comprising cables 31 that are connected to the electric components of the battery device (batteries and fan) and connected to a junction box (panel) (paragraph [0051]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to employ electric cables for electrically connecting the electric components of the battery device with the panel of modified Hachiya et al. because Yokoyama et al. teaches that an electrical connection suitable for use in a battery device can be provided (paragraph [0051]).
As to Claim 12, modified Hachiya et al. does not specifically teach the claimed arrangement.  However, the courts have held that the claimed configuration of the electric cables is a matter of design choice that a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed electric cables was significant.  See MPEP 2144.04, IV, B.

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record, Hachiya et al, Hakamadani, Yokoyama et al., and Corfits et al., do not specifically disclose, teach, or fairly suggest the wherein the second connector unit includes, a base to which the second connector and locating pin are fixed; a support pin to support the base in such a way that the base is movable relative to the panel along the insertion and extraction direction and a spring to press the base toward the side surface of the electric device (claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727